UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6122



JAMES DALLAS TOLBERT,

                                           Petitioner - Appellant,

          versus


GEORGE DEEDS,

                                            Respondent - Appellee.




                            No. 97-6774



JAMES DALLAS TOLBERT,

                                           Petitioner - Appellant,

          versus

GEORGE DEEDS,

                                            Respondent - Appellee.



Appeals from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-96-116-R)
Submitted:   August 5, 1997          Decided:   September 16, 1997


Before WILKINS, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Dallas Tolbert, Appellant Pro Se. Richard Bain Smith, Assis-
tant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     James Dallas Tolbert seeks to appeal, in No. 97-6122, the dis-

trict court's order denying relief on his petition filed under 28

U.S.C.A. § 2254 (West 1994 & Supp. 1997). We have reviewed the rec-

ord and the district court's opinion and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court. Tolbert v. Deeds,
No. CA-96-116-R (W.D. Va. Dec. 23, 1996).

     Turning to Tolbert's appeal in No. 97-6774, we note that this

is an appeal from a post-judgment motion for the provision of
records and transcripts to aid in preparation of the appeal in No.

97-6122. Because Tolbert appeals directly from the magistrate

judge's order, we find that this Court lacks jurisdiction to
consider the appeal. We therefore dismiss this appeal as well.* We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                         DISMISSED




    *
      Even if we were to construe Tolbert's notice of appeal as a
motion for production filed in this Court, we note that the record
on appeal transmitted to this court appears to contain all the
materials encompassed by Tolbert's request.

                                3